Citation Nr: 1014913	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral knee 
disabilities.

4.  Entitlement to service connection for bilateral wrist 
disabilities.

5.  Entitlement to service connection for bilateral shoulder 
disabilities.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a lower back 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 
1969. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The RO did not certify the issue of entitlement to service 
connection for a low back disability as an issue on appeal.  
The Veteran, however, mentioned his low back disability in a 
statement with his September 2006 VA Form 9.  Therefore, he 
perfected an appeal of the denial of entitlement to service 
connection for a low back disability.

All issues except the issue of entitlement to service 
connection for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

Competent medical evidence shows that the Veteran has a 
bilateral hearing loss and the evidence is in equipoise as to 
whether his hearing loss is related to service.


CONCLUSION OF LAW

A bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

In this case, the Veteran is a combat veteran; he received 
the Combat Infantryman Badge.  Therefore, the evidence shows 
that the Veteran was exposed to acoustic trauma, i.e., 
hazardous noise, in service.  A review of service treatment 
records, to include testing done on at the July 1969 
separation examination, reveals no evidence of hearing loss 
disability as defined by VA in either ear.  

The next matter is whether the Veteran has a bilateral 
hearing loss as that term is defined by 38 C.F.R. § 3.385.  A 
report of an April 2006 VA audiological examination shows a 
left ear hearing loss as defined in 38 C.F.R. § 3.385.  At 
the April 2006 examination, the right ear hearing loss did 
not meet the criteria for a hearing loss pursuant to 38 
C.F.R. § 3.385.  A report of a November 2006 private 
audiological examination, however, reflects that three of the 
five relevant frequencies were at least 30 decibels.  
Therefore, the appellant also has a right ear hearing loss as 
defined by 38 C.F.R. § 3.385. 

A VA audiologist in a May 2006 addendum to the April 2006 
examination report opined that the Veteran's hearing loss was 
less likely than not related to military service.  In a June 
2006 addendum, the audiologist provided bases for her 
opinion.  The audiologist noted that the claimant did not 
have a right ear hearing loss for adjudication purposes, and 
indicated that the appellant had normal hearing upon 
discharge in the left ear.  

In a February 2010 statement, K. Herder, a private 
audiologist, opined that there was a 50/50 chance that the 
Veteran's exposure to loud noise in service is linked to and 
related to his current hearing loss.

The Board has weighed the evidence of record and finds that 
there exists an approximate balance of evidence for and 
against the claim.  Simply put, the evidence is equally 
balanced as to whether bilateral hearing loss is due to the 
in-service noise exposure.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the 
evidence is equipoise.  Therefore, entitlement to service 
connection for bilateral hearing loss is in order.  
38 U.S.C.A. §§ 1110, 5107.
 
The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

In the June 2006 addendum to the report of the April 2006 VA 
examination, a VA audiologist indicated that she could not 
render an opinion regarding the etiology of tinnitus without 
resorting to mere speculation.  This medical opinion is not 
based on sufficient facts or data, and most importantly, it 
is not clear that the audiologist has considered all 
procurable and assembled data.  Jones v. Shinseki, No. 07-
3060 (U.S. Vet. App. Mar. 25, 2010).  Therefore, another 
medical opinion is necessary.

In a March 2006 statement accompanying his notice of 
disagreement, the Veteran indicated that he received relevant 
treatment at the Weber Medical Clinic in Olney, Illinois, in 
1980, and at the St. Joseph Regional Health Center in Bryan, 
Texas, in 1995.  An attempt to obtain these records should be 
made.

At the January 2010 hearing, the Veteran testified that he 
has been treated at the Bryan/College Station VA Community-
based Outpatient Clinic.  The last request for records from 
that facility was completed in December 2007.   Additional 
records form that facility should be obtained.

Finally, given that the claimant is a combat veteran, given 
that there is medical evidence of generalized osteoarthritis, 
and given that in February 2010, Rajprett Singh, M.D., opined 
that there was a 50/50 chance that osteoarthritis of the 
hands, wrists, hips, and lumbar spine were related to 
service, a VA examination addressing the etiology of any 
orthopedic disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
medical records from the Weber Medical 
Clinic in Olney, Illinois, for treatment 
in 1980, and from the St. Joseph Regional 
Health Center in Bryan, Texas, for 
treatment in 1995.  The RO should 
associate any obtained records with the 
Veteran's claim folder.
 
2.  The RO should obtain any treatment 
records from the Bryan/College Station, 
Texas VA Community-based Outpatient 
Clinic since December 2007.  Any such 
records should be associated with the 
Veteran's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  Thereafter, schedule the Veteran for 
an orthopedic examination, to be 
conducted by a doctor, to determine the 
nature and etiology of any current neck, 
shoulder, wrist, knee, and lumbar spine 
disorder.  All indicated tests must be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner.  The examiner 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any current neck, shoulder, 
wrist, knee, and/or lumbar spine disorder 
are related service to include an in-
service helicopter accident.  A complete 
rationale for any opinion offered must be 
provided.

In preparing his or her opinion, the 
examining doctor must note the following 
terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining doctor 
must specifically explain why the cause 
of any current any current neck, 
shoulder, wrist, knee, and lumbar spine 
disorder is unknowable.

The VA examiner must append a copy of his 
or her curriculum vitae to the 
examination report. 

4.  Please have the audiologist who 
prepared the June 2006 VA audiology 
addendum review the claims folder.  If 
that audiologist is unavailable, the 
claims file should be reviewed by another 
audiologist.   The claims folder and a 
copy of this REMAND must be made 
available to the audiologist.  The 
audiologist should be informed that the 
Board, as a matter of law, accepts as 
credible and true this combat Veteran's 
report of ringing in his ears while 
serving in Vietnam, notwithstanding the 
lack of contemporaneously prepared 
documentation in his service treatment 
records.  The examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that the current 
tinnitus is related to noise exposure 
during combat.  A complete rationale for 
any opinion offered must be provided.

In preparing his or her opinion, the 
audiologist must note the following 
terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the audiologist is unable to provide 
an opinion that fact must be stated and 
the reasons why an opinion cannot be 
provided explained.  That is, the 
audiologist must specifically explain why 
the cause of any tinnitus is unknowable.  
The audiologist has an obligation to 
conduct research in the medical 
literature.  If an opinion cannot be 
provided the audiologist should clearly 
identify precisely what facts cannot be 
determined.  For example, it should be 
clear from the audiologist's remarks 
whether it cannot be determined from 
current medical knowledge that the 
Veteran's in-service noise exposure can 
possibly cause the tinnitus, or whether 
the actual cause of tinnitus cannot be 
selected from multiple potential cause.

The VA audiologist must append a copy of 
his or her curriculum vitae to the 
medical opinion report. 

5.  The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
6.  After the development requested, the 
RO should review the examination report 
and medical opinion to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
or medical opinion is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
7.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


